FILED
                                                         SEPTEMBER 2, 2021
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Detention of:           )         No. 37993-1-III
                                             )
A.H.                                         )         UNPUBLISHED OPINION
                                             )

       PENNELL, C.J. — A.H. appeals a Pierce County Superior Court order authorizing

involuntary administration of antipsychotic medication. We affirm.

                                         FACTS

       A.H. has a history of involuntary commitment. In March 2019, the State petitioned

to (1) recommit A.H. for 180 days of involuntary treatment, and (2) involuntarily treat

A.H. with antipsychotic medication. A Pierce County jury found A.H. had a mental

disorder and should be involuntarily treated for 180 days. A superior court commissioner

subsequently issued an order authorizing Western State Hospital to involuntarily
No. 37993-1-III
In re Det. of A.H.


administer antipsychotic medication. The commissioner’s order did not specify the

maximum dosage of antipsychotic medication. A.H., who was represented by counsel, did

not object.

       A.H. timely appeals the medication order. A Division Three panel considered

A.H.’s appeal without oral argument after receiving an administrative transfer from

Division Two.

                                         ANALYSIS

       A.H. argues the commissioner’s order to involuntarily treat with antipsychotic

medication is invalid because it does not identify the maximum permitted dosage of

medication allowed under the order. The State argues this claim should not be reviewed

because it was not preserved. We agree with the State.

        “As a general rule, appellate courts will not consider issues raised for the first

time on appeal.” State v. McFarland, 127 Wn.2d 322, 332-33, 899 P.2d 1251

(1995) (citing RAP 2.5(a)). Courts, however, have discretionary authority to consider

claims of manifest constitutional error that were not raised in the trial court. Id. at 333

(quoting RAP 2.5(a)(3)). Determining whether an alleged constitutional error is manifest

requires the appellate court to “place itself in the shoes of the trial court to ascertain

whether, given what the trial court knew at that time, the court could have corrected the


                                               2
No. 37993-1-III
In re Det. of A.H.


error.” State v. O’Hara, 167 Wn.2d 91, 100, 217 P.3d 756 (2009). “If the trial court could

not have foreseen the potential error or the record on appeal does not contain sufficient

facts to review the claim, the alleged error is not manifest.” State v. Davis, 175 Wn.2d

287, 344, 290 P.3d 43 (2012), abrogated in part on other grounds by State v. Gregory,

192 Wn.2d 1, 427 P.3d 621 (2018).

       Here, there was no error that would have been manifest to the superior court

commissioner. Two months before the initiation of the instant proceedings, Division Two

of this court decided In re Detention of B.M., 7 Wn. App. 2d 70, 88-92, 432 P.3d 459,

review denied, 193 Wn.2d 1017, 444 P.3d 1185 (2019). Division Two addressed the

precise issue raised by A.H. and held there is no constitutional requirement for courts to

place limits on maximum medication dosage in the context of an individual who is

involuntarily committed for medical reasons. Id. at 89-91. Like A.H.’s case, B.M. arose

in Pierce County.

       Given the holding in B.M., the commissioner did not commit obvious error in

failing to limit the maximum dosage available under A.H.’s medication order. We decline

to review A.H.’s claim pursuant to RAP 2.5(a).




                                             3
No. 37993-1-III
In re Det. of A.H.


                                    CONCLUSION

       The order authorizing involuntary treatment with antipsychotic medications is

affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.



______________________________
Staab, J.




                                             4